ACCEPTED
                                                                                                                                    01-15-00114-CV
                                                                                                                          FIRST COURT OF APPEALS
                                                                                                                                  HOUSTON, TEXAS
                                                                                                                               3/13/2015 2:51:22 PM
 Appellate Docket Number:                                                                                                       CHRISTOPHER PRINE
                                                                                                                                             CLERK
 Appellate Case Style:

                         Vs.


 Companion Case No.:                                                                                                FILED IN
                                                                                                             1st COURT OF APPEALS
                                                                                                                 HOUSTON, TEXAS
                                                                                                             3/13/2015 2:51:22 PM
                                                                                                             CHRISTOPHER A. PRINE
Amended/corrected statement:                        DOCKETING STATEMENT (Civil)                                      Clerk
                                               Appellate
                                        (to be filed in the court of appeals upon perfection of appeal under TRAP 32)



IZI   Person   D   Organization (choose one)                              [gJ Lead Attorney
                                                                          First Name:
First Name:                                                               Middle Name:
Middle Name:                                                              Last Name:

Last Name:                                                                Suffix:

Suffix:
Pro Se:   0

                                                                          City:
                                                                          State:


                                                                          Fax:
                                                                          Email:




                                                                          [gJ Lead Attorney
                                                                          First Name:
First Name:                                                               Middle Name:
Middle Name:                                                              Last Name:
Last Name:
Suffix:
Pro Se:   0                                                               Address 1:
                                                                          Address 2:
                                                                          City:
                                                                          State:


                                                                          Fax:
                                                                          Email:
                                                                          SBN:
                                                               Page 1 of?
 Date order or judgment signed:
 Date notice of appeal filed in trial court:
 If mailed to the trial court clerk, also give the date mailed:

 Interlocutory appeal of appealable order: D Yes        IZJ No
 If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):              D Yes    IZJ No


Parental Termination or Child Protection? (See TRAP 28.4):            DYes [!]No

Permissive? (See TRAP 28.3):                   0Yes      IZJ No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                       D Yes     IZJ No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:          D Yes   1ZJ No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?          IZJ Yes     0No
Judgment or order disposes of all parties and issues:     IZJ Yes     0No
Appeal from final judgment:                               IZJ Yes     0No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?    IZJ   Yes 0No




Motion for New Trial:
Motion to Modify Judgment:           0Yes      IZJ No               If yes, date filed:
Request for Findings of Fact         D Yes [gJ No                   If yes, date filed:
and Conclusions of Law:
                                     []Yes     [gJ No               If yes, date filed:
Motion to Reinstate:
                                     D Yes [gJ No                   If yes, date filed:
Motion under TRCP 306a:
Other:                               0Yes      IZl No



Affidavit filed in trial court:                                    If yes, date filed:

Contest filed in trial court:       0Yes       D No                If yes, date filed:

Date ruling on contest due:

Ruling on contest: D Sustained          D Overruled               Date of ruling:

                                                                    Page 2 of7
 Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?   0Yes [g] No
 If yes, please attach a copy of the petition.



Date bankruptcy filed: ~~i~                                     Bankruptcy Case Number:




 County:                                                             Trial Court Clerk:    0 District [g] County
Trial Court Docket Number (Cause No.):                               Was clerk's record requested?      [g] Yes   0 No

                                                                     If yes, date requested:
Trial Judge (who tried or disposed of case):                         Ifno, date it will be requested:
First Name:                                                          Were payment arrangements made with clerk?
Middle Name:                                                                                                0Yes [g]No 0Indigent
Last Name:
                                                                     (Note: No request required under TRAP 34.S(a),(b))
Suffix:
Address 1:


City:
State:


Fax:
Email:




Reporter's or Recorder's Record:

Is there a reporter's record?          [g]Yes 0   No
Was reporter's record requested?       [g]Yes 0No

Was there a reporter's record electronically recorded?   O Yes O   No
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? 0Yes 0 No [g]Indigent




                                                              Page 3 of?
 D   Court Reporter                      D Court Recorder
 D   Official                            D Substitute

 First Name:
 Middle Name:




City:
 State:




 Will file:   D Yes D No




Should this appeal be referred to mediation?
                                                   [g] Yes   D No
If no, please
Has the case been through an ADR procedure?        0Yes      [g] No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?      D Pre-Trial D Post-Trial D Other

Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):



How was the case disposed of?
Summary of relief granted, including amount of money judgment, and if any, damages awarded. '1:#4l~~\f;~!~0~
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                               Page 4 of?
 Attorney's fees (trial):




Will you challenge this Court's jurisdiction?     0Yes [gl No
 Does judgment have language that one or more parties "take nothing"?       D Yes    [gl No
Does judgment have a Mother Hubbard clause? [g!Yes         D No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):    D   1   D2 D3       [gl 4    D5
Please make my answer to the preceding questions known to other parties in this case.         [g!Yes     D No
Can the parties agree on an appellate mediator?   D Yes D      No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                                                    Fax                         Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:




List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.




                                                              Page 5 of7
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
 The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
 Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
 the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              D Yes [gj No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? D Yes [gj No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit oflndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S . Department of Health and Human Services Federal Poverty Guidelines?           D Yes D No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs .gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? DYes [gj No
If yes, please attach an Affidavit oflndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at httn://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard ofreview, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).
Issue: Is the possession issue and the title issue intertwined? Is the state statue of possession as written unconstitutional?




XV. Signature


 ~co                                                    -
Signature of counsel (or pro se party)                                                             Date:            F '~ - _\_} - - _r~


Printed Name: Y\rn1ro R. Eureste                                                                   State Bar No.:   P-
                                                                                                                     6702250
                                                                                                                    .._...__~-------'
                                                                                                                                     I

                        ,..,..,.,'°",__ _ _   ._~   r .. _ , _ _.,.,_. .
                                                                       .,-·   ~.,,...,,---~-.




Electronic Signature:   f                                                                   1
    (Optional)          ~--~--~--~-~~----




                                                                                      Page 6 of?
XVI. Certificate of Service

 The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
 court's order or judgment as follows on · arch 13 2015



Signature of counsel (or pro se party)                                                    Electronic Signature:
                                                                                                   (Optional)       ~--------------'

                                                                                          State Bar No.:        06702250
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (I) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) ifthe person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:
Manner Served:
                    .__~~--~----------..-.

First Name:
Middle Name:

Last Name:            ardaway
Suffix:
Law Firm Name:Coailis & StawiarskiP.C.

Address I:                                                 East450
Address 2:

City:                 ouston
State     tl'exas                    Zip+4:        .r_n_o_6_o _ _ __

Telephone:          ' 81-925-5256    ext.
Fax:         81-925-5356
Email:    eff.hardaway@tx.cslegal.com

If Attorney, Representing Party's Name:     ~,~er'""a"""l"""'"'.....,.:.=-"'"'"""==• """'"""""""""'. -==--=




                                                                          Page 7 ofl